             Case 1:20-cv-07783-JGK Document 17 Filed 11/20/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
LOGAN WILLIAMS,

                                            Plaintiff,                  Case No. 20-cv-07783 (JGK)

                   - against -
                                                                        NOTICE OF APPEARANCE
MARATHON CAPITAL OF ILLINOIS, LLC d/b/a
MARATHON CAPITAL, LLC, TED BRANDT, CHUCK
HINCKLEY and PHILIPPE LAVERTU,

                                             Defendants.
--------------------------------------------------------------------X



         PLEASE TAKE NOTICE, that Peter T. Shapiro, Esq. of Lewis Brisbois Bisgaard & Smith

LLP hereby appears as co-counsel for Defendant Charles C. Hinckley, III and requests that all papers

be served upon him and all communications herein be directed to him.

Dated: New York, New York
       November 20, 2020

                                                     LEWIS BRISBOIS BISGAARD & SMITH LLP


                                                     BY:           /s/ Peter T. Shapiro
                                                              Peter T. Shapiro
                                                              Co-counsel for Defendant Charles C. Hinckley,
                                                              III
                                                              77 Water Street, Suite 2100
                                                              New York, NY 10005
                                                              (212) 232-1300
                                                              Peter.Shapiro@lewisbrisbois.com




4852-0149-8322.1
             Case 1:20-cv-07783-JGK Document 17 Filed 11/20/20 Page 2 of 2


                                  CERTIFICATE OF SERVICE


         Peter T. Shapiro, an attorney duly admitted to practice before this Court, certifies that on

November 20, 2020 he caused his Notice of Appearance to be filed and served by ECF.


                                                                  /s/ Peter T. Shapiro
                                                                       Peter T. Shapiro




4852-0149-8322.1                                  2
